SMITH, Judge.
An appeal from an order of the trial court fixing fees for the services of appellants’ lawyer on the prior appeal and assessing the amount against appellee. See Independent Fire Ins. Co. v. Horn, 343 So.2d 862 (Fla. 1st DCA 1977). Although the $1,500 fee awarded is surely at the bottom of the range of a reasonable fee for the services required of appellants’ lawyer on the appeal, we cannot say that it was insufficient as a matter of law.
AFFIRMED. Appellants’ motion for an allowance of additional fee money on this appeal is DENIED.
MILLS, Acting C. J., and ERVIN, J., concur.